



Exhibit 10.3
Execution Version
REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of August 2, 2018, by and between Triangle Capital Corp., a Maryland
corporation (the “Company”) and Barings LLC (“Buyer”).
WHEREAS, the Company and Buyer are party to that certain Stock Purchase and
Transaction Agreement, dated April 3, 2018 (the “Transaction Agreement”),
pursuant to which Buyer will become the investment adviser of the Company and
acquire newly issued shares (the “Shares”) of the Company’s common stock, par
value $0.001 per share (“Common Stock”) in a private placement transaction that
is exempt from registration under Section 4(a)(2) of the Securities Act and
Regulation D thereunder.
WHEREAS, in connection with the closing of the transactions contemplated by the
Transaction Agreement, the Company has agreed to grant to Buyer certain rights
with respect to the registration of the Shares on the terms and conditions set
forth herein; and
NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereto, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.
Definitions. As used in this Agreement, the following terms shall have the
following meanings:

(a)
Agreement has the meaning set forth in the Introductory Paragraph of this
Agreement.

(b)
Affiliate means, as to any specified Person, (i) any Person that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the specified Person, (ii) any executive officer,
director, trustee, general partner, managing member or similar position of the
specified Person or (iii) any legal entity for which the specified Person acts
as an executive officer, director, trustee, general partner, managing member or
similar position. For purposes of this definition, “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly, or
indirectly through one or more intermediaries, of the power to direct or cause
the direction of the management and policies of such Person, whether by
contract, through the ownership of voting securities, partnership interests or
other equity interests or otherwise.

(c)
Business Day means, with respect to any act to be performed hereunder, each
Monday, Tuesday, Wednesday, Thursday and Friday that is not a day on which
banking institutions in New York, New York are authorized or obligated by
applicable law, regulation or executive order to close.

(d)
Closing Date means the date of this Agreement.

(e)
Company has the meaning set forth in the Introductory Paragraph of this
Agreement.

(f)
Commission means the U.S. Securities and Exchange Commission.

(g)
Common Stock has the meaning set forth in the Recitals of this Agreement.

(h)
Controlling Person has the meaning set forth in Section 7(a) of this Agreement.

(i)
Effectiveness Deadline means, with respect to the Initial Registration Statement
or the New Registration Statement, the 60th calendar day following the Closing
Date (or, in the event the Commission reviews and has written comments to the
Initial Registration Statement or the New Registration Statement, the
90th calendar day following the Closing Date); provided, further, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the
Commission is closed for business, the Effectiveness Deadline shall be extended
to the next Business Day on which the Commission is open for business.






--------------------------------------------------------------------------------





(j)
Effectiveness Period has the meaning set forth in Section 2(b) of this
Agreement.

(k)
Exchange Act means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission pursuant thereto.

(l)
Filing Deadline means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the thirtieth (30th)  calendar
day following the Closing Date; provided, however, that if the Filing Deadline
falls on a Saturday, Sunday or other day that the Commission is closed for
business, the Filing Deadline shall be extended to the next business day on
which the Commission is open for business.

(m)
FINRA means the Financial Industry Regulatory Authority.

(n)
Holder means each Person that is a record owner of any Registrable Securities
from time to time.

(o)
Indemnified Party has the meaning set forth in Section 7(c) of this Agreement.

(p)
Indemnifying Party has the meaning set forth in Section 7(c) of this Agreement.

(q)
Initial Registration Statement has the meaning set forth in Section 2(a) of this
Agreement.

(r)
Liabilities has the meaning set forth in Section 7(a) of this Agreement.

(s)
New Registration Statement has the meaning set forth in Section 2(b) of this
Agreement.

(t)
Person means an individual, partnership, corporation, trust, unincorporated
organization, government or agency or political subdivision thereof, or any
other legal entity.

(u)
Prospectus means the prospectus included in any Registration Statement,
including any preliminary prospectus, and all other amendments and supplements
to any such prospectus, including post-effective amendments, and all material
incorporated by reference or deemed to be incorporated by reference, if any, in
such prospectus.

(v)
Purchaser Indemnitee has the meaning set forth in Section 7(a) of this
Agreement.

(w)
Registrable Securities means (i) the Shares and (ii) any securities issued or
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event relating to the Shares; provided, however, that Registrable
Securities shall not include any securities of the Company that have previously
been registered and remain subject to a currently effective Registration
Statement or which have been sold to the public either pursuant to a
Registration Statement or Rule 144, or which may be sold immediately without
registration under the Securities Act and without volume restrictions pursuant
to Rule 144.

(x)
Registration Expenses means any and all expenses incident to the performance of
or compliance with Sections 2, 3 and 6 of this Agreement, including, without
limitation: (i) all Commission, securities exchange, FINRA filings, listing,
inclusion and filing fees; (ii) any fees and expenses incurred in connection
with compliance with federal or state securities or blue sky laws; (iii) all
expenses of any Persons in preparing or assisting in preparing, word processing,
duplicating, printing, delivering and distributing any Registration Statement,
any Prospectus, any amendments or supplements thereto, any underwriting
agreements, securities sales agreements, certificates and any other documents
relating to the performance under and compliance with this Agreement; (iv) the
fees and disbursements of counsel for the Company and of the independent public
accountants of the Company (including, without limitation, the expenses of any
special audit and “cold comfort” letters required by or incident to such
performance), and reasonable fees and disbursements of counsel for selling
Holders to review any Registration Statement; and (v) any fees and disbursements
customarily paid in issues and sales of securities (including the fees and
expenses of any experts retained by the Company in connection with any
Registration Statement). For the avoidance of doubt, Registration Expenses shall
exclude brokers’ or underwriters’ discounts and commissions and transfer taxes,
if any, relating to the sale or disposition of Registrable Securities by a
Holder and the fees and disbursements of any counsel to the Holders other than
as provided for in subparagraph (iv) above.






--------------------------------------------------------------------------------





(y)
Registration Statement means the Initial Registration Statement, the New
Registration Statement or any other registration statement that covers the
resale of any Registrable Securities, including the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto and all material incorporated by
reference or deemed to be incorporated by reference, if any, in such
registration statement.

(z)
Rule 144 means Rule 144 promulgated by the Commission pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

(aa)
Rule 158 means Rule 158 promulgated by the Commission pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

(ab)
Rule 415 means Rule 415 promulgated by the Commission pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

(ac)
Rule 497 means Rule 497 promulgated by the Commission pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

(ad)
Securities Act means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.

(ae)
Shares has the meaning set forth in the Recitals of this Agreement.

(af)
Transaction Agreement has the meaning set forth in the Recitals of this
Agreement.

(ag)
Underwritten Offering means a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.

2.
Registration.

(a) On or prior to the Filing Deadline, the Company shall prepare and file with
the Commission a Registration Statement covering the resale of all of the
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as Buyer may reasonably specify (the “Initial Registration
Statement”). The Initial Registration Statement shall be on Form N-2 (except
that if the Company is then ineligible to register for resale the Registrable
Securities on Form N-2, in which case such registration shall be on such other
form available to register for resale the Registrable Securities as a secondary
offering) and shall contain (except if otherwise required pursuant to written
comments received from the Commission upon a review of such Registration
Statement) a “Plan of Distribution” section acceptable to Buyer. 
(i) Notwithstanding the registration obligations set forth in this Section 2, in
the event the Commission informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement or that any
Holder must be named as an underwriter in the Registration Statement, the
Company agrees to promptly (x) inform each of the Holders thereof and use its
commercially reasonable efforts to file amendments to the Initial Registration
Statement as required by the Commission and/or (y) withdraw the Initial
Registration Statement and file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the Commission, on Form N-2
or such other form available to register for resale the Registrable Securities
as a secondary offering. No Holder shall be named as an “underwriter” in any
Registration Statement without such Holder’s prior written consent. 
(b) The Company shall use its commercially reasonable efforts to cause each
Registration Statement to be declared effective by the Commission as soon as
practicable and, with respect to the Initial Registration Statement





--------------------------------------------------------------------------------





or the New Registration Statement, as applicable, no later than the
Effectiveness Deadline (including, with respect to the Initial Registration
Statement or the New Registration Statement, as applicable, filing with the
Commission a request for acceleration of effectiveness in accordance with Rule
461 promulgated under the Securities Act within five (5) Business Days after the
date that the Company is notified (orally or in writing, whichever is earlier)
by the Commission that such Registration Statement will not be “reviewed,” or
not be subject to further review and the effectiveness of such Registration
Statement may be accelerated), and shall use its commercially reasonable efforts
to keep each Registration Statement continuously effective under the Securities
Act until all the Registrable Securities covered by such Registration Statement
have been sold, or may be sold without the requirement to be in compliance with
Rule 144(c)(1) and otherwise without restriction or limitation pursuant to Rule
144 (the “Effectiveness Period”). The Company shall promptly notify the Holders
via electronic mail of the effectiveness of a Registration Statement or any
post-effective amendment thereto on or before the first Business Day after the
date that the Company telephonically confirms effectiveness with the Commission.
The Company shall, by 9:30 a.m. New York City time on the fifth (5th) Business
Day after the effective date of the Registration Statement, file a final
Prospectus with the Commission, as required by Rule 497.
(c) Each Holder agrees to furnish to the Company any information regarding such
Holder as is required by the Company to enable the Company to prepare and file
the Registration Statement. Any such requests from the Company shall be made at
least five (5) Business Days prior to the first anticipated filing date of a
Registration Statement for any registration under this Agreement. Each Holder
further agrees that it shall not be entitled to be named as a selling security
holder in the Registration Statement or use the Prospectus for offers and
resales of Registrable Securities at any time, unless such Holder has responded
to any requests from the Company for information as described in this Section
2(c). Each Holder acknowledges and agrees that any information provided by such
Holder as described in this Section 2(c) will be used by the Company in the
preparation of the Registration Statement and hereby consents to the inclusion
of such information in the Registration Statement such Holder’s Registrable
Securities. 
3.
Piggyback Registrations. If, at any time when there are Registrable Securities
then outstanding there is not an effective Registration Statement covering all
of the Registrable Securities, the Company proposes to register under the
Securities Act any of its securities, whether or not for sale for its own
account, on a form and in a manner which would permit registration of the
Registrable Securities held by a Holder for sale to the public under the
Securities Act (including, but not limited to, registration statements relating
to secondary offerings of securities of the Company but excluding any
registration statements (i) on Form N-14 (or any successor or substantially
similar form), (ii) otherwise relating to any corporate reorganization or other
transactions covered by Rule 145 promulgated under the Securities Act, or (iii)
on any registration form which does not permit secondary sales or does not
include substantially the same information as would be required to be included
in a registration statement covering the resale of the Registrable Securities),
the Company shall give written notice of the proposed registration to each
Holder not later than ten (10) calendar days prior to the filing thereof. Each
Holder shall have the right to request that all or any part of its Registrable
Securities be included in such registration. Each Holder can make such a request
by giving written notice to the Company within five (5) calendar days after the
receipt of such notice by the Holders; provided, however, that if the
registration is an Underwritten Offering and the managing underwriters of such
offering determine that the aggregate amount of securities of the Company which
the Company and all Holders propose to include in such registration statement
exceeds the maximum amount of securities that may be sold without having a
material adverse effect on the success of the offering, including without
limitation the selling price and other terms of such offering, the Company will
include in such registration, first, the securities that the Company proposes to
sell, second, the Registrable Securities of such Holders, pro rata among all
such Holders on the basis of the relative percentage of Registrable Securities
owned by all Holders who have requested that securities owned by them be so
included (it being further agreed and understood, however, that such
underwriters shall have the right to eliminate entirely the participation of the
Holders), and third, the comparable securities of any additional holders of the
Company’s securities, pro rata among all such holders on the basis of the
relative percentage of such securities held by each of them. Registrable
Securities proposed to be registered and sold pursuant to an Underwritten
Offering for the account of any Holder shall be sold to the prospective
underwriters selected or approved by the Company and on the terms and subject to
the conditions of one or more underwriting agreements negotiated between the
Company and the prospective underwriters. Any Holder who holds






--------------------------------------------------------------------------------





Registrable Securities being registered in any offering shall have the right to
receive a copy of the form of underwriting agreement and shall have an
opportunity to hold discussions with the lead underwriter of the terms of such
underwriting agreement. The Company may withdraw any registration statement
under this Section 3 at any time before it becomes effective, or postpone or
terminate the offering of securities, without obligation or liability to any
Holder.
4.
Expenses. The Company shall bear all Registration Expenses in connection with
the registration of the Registrable Securities pursuant to Sections 2 and 3 of
this Agreement.

5.
Rules 144 and 144A Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Company shall,
for so long as any Holder owns any Registrable Securities:

(a)make and keep public information available, as those terms are understood and
defined in Rule 144(c) under the Securities Act;
(b)file with the Commission in a timely manner all reports and other documents
required to be filed by the Company under the Exchange Act (at any time after it
has become subject to such reporting requirements);
(c)confirm to any Holder promptly upon request (i) that the Company has complied
with the reporting requirements of Rule 144 (at any time after ninety (90)
calendar days after the effective date of the Registration Statement), the
Exchange Act (at any time after it has become subject to the reporting
requirements of the Exchange Act), and (ii) provide such other information as a
Holder may reasonably request in availing itself of any rule or regulation of
the Commission allowing a Holder to sell any such Registrable Securities without
registration (provided that the Company shall not be required to provide any
information that is publicly accessible to the Holder).
6.
Registration Procedures. In connection with the obligations of the Company with
respect to any registration pursuant to this Agreement, the Company shall:

(a)prepare and file with the Commission a Registration Statement in accordance
with Section 2 or 3 of this Agreement, as applicable, which Registration
Statement shall comply as to form with the requirements of the applicable form
and include all financial statements required by the Commission to be filed
therewith, in accordance with the timing requirements set forth in Section 2 or
3, as applicable;
(b)prepare and file with the Commission such amendments and supplements to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective for the Effectiveness
Period and to comply with the provisions of the Securities Act with respect to
the disposition of all securities registered pursuant to such Registration
Statement during the period in which such registration statement remains
effective in accordance with the intended method or methods of distribution by
the selling Holders;
(c)furnish to the Holders as many copies of the Registration Statement and each
Prospectus included in such Registration Statement (including any documents
incorporated by reference therein, unless such documents are otherwise available
through the Commission’s EDGAR system), and any amendment or supplement thereto,
in conformity with the requirements of the Securities Act;
(d)use its commercially reasonable efforts to register or qualify, or obtain
exemption from registration or qualification for, such Registrable Securities
covered by the Registration Statement by the time the Registration Statement is
declared effective by the Commission under all applicable state securities or
“blue sky” laws of such domestic jurisdictions as any Holder with securities
covered by a Registration Statement shall reasonably request in writing, keep
each such registration or qualification or exemption effective during the
Effectiveness Period and do any and all other acts and things that may be
reasonably necessary or advisable to enable such Holder to consummate the
disposition in each such jurisdiction of such Registrable Securities owned by
such Holder; provided, however, that the Company shall not be required to
(i) qualify generally to do business in any jurisdiction or to register as a
broker or dealer in connection therewith, (ii) subject itself to taxation in any
such jurisdiction,





--------------------------------------------------------------------------------





(iii) submit to the general service of process in any such jurisdiction or (iv)
register as a foreign corporation in any such jurisdiction;
(e)notify each Holder with securities covered by a Registration Statement
promptly (i) when such Registration Statement has become effective and when any
post-effective amendments and supplements thereto become effective, (ii) of the
issuance by the Commission or any state securities authority of any stop order
suspending the effectiveness of such Registration Statement or the initiation of
any proceedings for that purpose, (iii) of any request by the Commission or any
other federal or state governmental authority for amendments or supplements to
such Registration Statement or related Prospectus or for additional information
and (iv) of the happening of any event during the period such Registration
Statement is effective as a result of which such Registration Statement or the
related Prospectus or any document incorporated by reference therein contains
any untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein
(which, in the case of the Prospectus, shall be determined in light of the
circumstances in which such Prospectus is to be used) not misleading (which
information shall be accompanied by an instruction to suspend the use of the
Registration Statement and the Prospectus until the requisite changes have been
made);
(f)use its commercially reasonable efforts to avoid the issuance of, or if
issued, to obtain the withdrawal of, any order enjoining or suspending the use
or effectiveness of a Registration Statement or suspending of the qualification
(or exemption from qualification) of any of the Registrable Securities for sale
in any jurisdiction, as promptly as practicable;
(g)upon the occurrence of any event contemplated by Section 6(e)(4) of this
Agreement, use its commercially reasonable efforts to promptly prepare a
supplement or post-effective amendment to a Registration Statement or the
related Prospectus or any document incorporated therein by reference or file any
other required document so that, as thereafter delivered to the purchasers of
the Registrable Securities, such Prospectus will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein (which, in the case
of the Prospectus, shall be determined in light of the circumstances in which
such Prospectus is to be used) not misleading, and, upon request, promptly
furnish to each requesting Holder a reasonable number of copies of each such
supplement or post-effective amendment;
(h)enter into customary agreements and take all other action in connection
therewith in order to expedite or facilitate the distribution of the Registrable
Securities included in a Registration Statement;
(i)in connection with an Underwritten Offering that includes Registrable
Securities, use its reasonable best efforts to make available for inspection by
representatives of the Holders of the Registrable Securities included in such
Underwritten Offering and the representative of any underwriters participating
in any disposition pursuant to a Registration Statement and any special counsel
or accountants retained by such Holders or underwriters, all financial and other
records, pertinent corporate documents and properties of the Company and cause
the respective officers, directors and employees of the Company to supply all
information reasonably requested by any such representatives, the representative
of the underwriters, counsel thereto or accountants in connection with a
Registration Statement;
(j)use its commercially reasonable efforts to qualify for, and list or include
all Registrable Securities on, a national securities exchange (including,
without limitation, seeking to cure in the listing or inclusion application of
the Company any deficiencies cited by the exchange or market) on which the
Common Stock is then listed or authorized for quotation if such Registrable
Securities are not already so listed or authorized for quotation;
(k)comply with all applicable rules and regulations of the Commission;
(l)in connection with any sale or transfer of the Registrable Securities
(whether or not pursuant to a Registration Statement) that will result in the
security being delivered no longer being Registrable Securities, cooperate with
the Holders and the representative of the underwriters, if any, to facilitate
the timely preparation and delivery of certificates representing the Registrable
Securities to be sold and to enable such Registrable Securities to be in such
denominations and registered in such names as the representative of the
underwriters, if any, or the Holders may request.





--------------------------------------------------------------------------------





The Company may require the Holders to furnish to the Company such information
regarding the proposed distribution by such Holder as the Company may from time
to time reasonably request in writing or as shall be required to effect the
registration of the Registrable Securities and no Holder shall be entitled to be
named as a selling securityholder in any Registration Statement and no Holder
shall be entitled to use the Prospectus forming a part thereof if such Holder
does not provide such information to the Company. Each Holder further agrees to
furnish promptly to the Company in writing all information required from time to
time to make the information previously furnished by such Holder not misleading.
Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 6(e)(iii) or 6(e)(iv) of
this Agreement, such Holder will immediately discontinue disposition of
Registrable Securities pursuant to a Registration Statement until such Holder’s
receipt of the copies of the supplemented or amended Prospectus. If so directed
by the Company, such Holder will deliver to the Company all copies in its
possession, other than permanent file copies then in such Holder’s possession,
of the Prospectus covering such Registrable Securities current at the time of
receipt of such notice.
7.
Indemnification and Contribution.

(a)The Company agrees to indemnify and hold harmless (i) each Holder, (ii) each
Person, if any, who controls (within the meaning of Section 15 of the Securities
Act or Section 20(a) of the Exchange Act) any of the foregoing (any of the
Persons referred to in this clause (ii) being hereinafter referred to as a
“Controlling Person”), and (iii) the respective officers, directors, partners,
employees, representatives and agents of each Holder or any Controlling Person
(any Person referred to in clause (i), (ii) or (iii) may hereinafter be referred
to as a “Purchaser Indemnitee”) from and against any and all losses, claims,
damages, judgments, actions, reasonable out-of-pocket expenses, and other
liabilities (the “Liabilities”), including, without limitation and as incurred,
reimbursement of all reasonable costs of investigating, preparing, pursuing or
defending any claim or action, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, including the reasonable
fees and expenses of outside counsel to any Purchaser Indemnitee, joint or
several, directly or indirectly related to, based upon, arising out of or in
connection with any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement or Prospectus (as amended or
supplemented if the Company shall have furnished to such Purchaser Indemnitee
any amendments or supplements thereto), or any preliminary Prospectus or any
other document prepared by the Company used to sell the Registrable Securities,
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except insofar as such
Liabilities arise out of or are based upon (i) any untrue statement or omission
or alleged untrue statement or omission made in reliance upon and in conformity
with written information relating to any Purchaser Indemnitee furnished to the
Company or any underwriter in writing by such Purchaser Indemnitee expressly for
use therein, or (ii) any untrue statement contained in or omission from a
preliminary Prospectus if a copy of the Prospectus (as then amended or
supplemented, if the Company shall have furnished to or on behalf of the Holder
participating in the distribution relating to the relevant Registration
Statement any amendments or supplements thereto) was not sent or given by or on
behalf of such Holder to the Person asserting any such Liabilities who purchased
Registrable Securities, if such Prospectus (or Prospectus as amended or
supplemented) is required by law to be sent or given at or prior to the written
confirmation of the sale of such Registrable Securities to such Person and the
untrue statement contained in or omission from such preliminary Prospectus was
corrected in the Prospectus (or the Prospectus as amended or supplemented). The
Company shall notify the Holders promptly of the institution, threat or
assertion of any claim, proceeding (including, without limitation, any
investigation) or litigation in connection with the matters addressed by this
Agreement which involves the Company or a Purchaser Indemnitee of which it shall
become aware. The indemnity provided for herein shall remain in full force and
effect regardless of any investigation made by or on behalf of any Purchaser
Indemnitee.
(b)In connection with any Registration Statement in which a Holder is
participating, such Holder agrees, severally and not jointly, to indemnify and
hold harmless the Company, each Person who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange Act
and the respective partners, directors, officers, members, representatives,
employees and agents of such Person or Controlling Person to the same extent as
the foregoing indemnity from the Company to each Purchaser Indemnitee,





--------------------------------------------------------------------------------





but only with reference to untrue statements or omissions or alleged untrue
statements or omissions made in reliance upon and in strict conformity with
written information relating to such Purchaser Indemnitee furnished to the
Company in writing by such Purchaser Indemnitee expressly for use in any
Registration Statement or Prospectus, any amendment or supplement thereto, or
any preliminary Prospectus. The liability of any Purchaser Indemnitee pursuant
to this paragraph shall in no event exceed the net proceeds received by such
Purchaser Indemnitee from sales of Registrable Securities giving rise to such
obligations. If the Holder elects to include Registrable Securities in an
Underwritten Offering, the Holder shall be required to agree to such customary
indemnification provisions as may reasonably be required by the underwriter in
connection with such Underwritten Offering.
(c)If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnity may be sought pursuant to paragraph (a) or (b)
above, such Person (the “Indemnified Party”), shall promptly notify the Person
against whom such indemnity may be sought (the “Indemnifying Party”), in writing
of the commencement thereof (but the failure to so notify an Indemnifying Party
shall not relieve it from any liability which it may have under this Section 7,
except to the extent the Indemnifying Party is materially prejudiced by the
failure to give notice), and the Indemnifying Party, upon request of the
Indemnified Party, shall retain counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party and any others the
Indemnifying Party may reasonably designate in such proceeding and shall assume
the defense of such proceeding and pay the reasonable fees and expenses actually
incurred by such counsel related to such proceeding. Notwithstanding the
foregoing, in any such proceeding, any Indemnified Party shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party, unless (i) the Indemnifying Party and the
Indemnified Party shall have mutually agreed in writing to the contrary, (ii)
the Indemnifying Party failed within a reasonable time after notice of
commencement of the action to assume the defense and employ counsel reasonably
satisfactory to the Indemnified Party, (iii) the Indemnifying Party and its
counsel do not pursue in a reasonable manner the defense of such action or (iv)
the named parties to any such action (including any impleaded parties), include
both such Indemnified Party and the Indemnifying Party, or any affiliate of the
Indemnifying Party, and such Indemnified Party shall have been reasonably
advised by counsel that, either (x) there may be one or more legal defenses
available to it which are different from or additional to those available to the
Indemnifying Party or such affiliate of the Indemnifying Party or (y) a conflict
may exist between such Indemnified Party and the Indemnifying Party or such
affiliate of the Indemnifying Party, then the Indemnifying Party shall not have
the right to assume nor direct the defense of such action on behalf of such
Indemnified Party, it being understood, however, that the Indemnifying Party
shall not, in connection with any one such action or separate but substantially
similar or related actions arising out of the same general allegations or
circumstances, be liable for the fees and expenses of more than one (1) separate
firm of attorneys (in addition to any local counsel), for all such indemnified
parties, which firm shall be designated in writing by those indemnified parties
who sold a majority of the Registrable Securities sold by all such indemnified
parties and any such separate firm for the Company, the directors, the officers
and such control Persons of the Company as shall be designated in writing by the
Company. The Indemnifying Party shall not be liable for any settlement of any
proceeding effected without its written consent, which consent shall not be
unreasonably withheld or delayed, but if settled with such consent or if there
be a final judgment for the plaintiff, the Indemnifying Party agrees to
indemnify any Indemnified Party from and against any loss or liability by reason
of such settlement or judgment. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Party is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability on claims that are the subject matter
of such proceeding.
(d)If the indemnification provided for in paragraphs (a) and (b) of this Section
7 is for any reason held to be unavailable to an Indemnified Party in respect of
any Liabilities referred to therein (other than by reason of the exceptions
provided therein) or is insufficient to hold harmless a party indemnified
thereunder, then each Indemnifying Party under such paragraphs, in lieu of
indemnifying such Indemnified Party thereunder, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Liabilities (i) in
such proportion as is appropriate to reflect the relative benefits of the
Indemnified Party on the one hand and the Indemnifying Parties on the other in
connection with the statements or omissions that resulted in such Liabilities,
or





--------------------------------------------------------------------------------





(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Indemnifying Parties and the Indemnified Party, as well as any other
relevant equitable considerations. The relative fault of the Company, on the one
hand, and any Purchaser Indemnitees, on the other, shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by such Purchaser Indemnitees
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.
(e)The parties agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if such
indemnified parties were treated as one entity for such purpose), or by any
other method of allocation that does not take account of the equitable
considerations referred to in Section 7(d) above. The amount paid or payable by
an Indemnified Party as a result of any Liabilities referred to Section 7(d)
shall be deemed to include, subject to the limitations set forth above, any
reasonable legal or other expenses actually incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 7, in no event shall a Purchaser
Indemnitee be required to contribute any amount in excess of the amount by which
proceeds received by such Purchaser Indemnitee from sales of Registrable
Securities exceeds the amount of any damages that such Purchaser Indemnitee has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. For purposes of this Section 7, each
Person, if any, who controls (within the meaning of Section 15 of the Act or
Section 20(a) of the Exchange Act) a Holder shall have the same rights to
contribution as such Holder, as the case may be, and each Person, if any, who
controls (within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act) the Company, and each officer, director, partner, employee,
representative, agent or manager of the Company shall have the same rights to
contribution as the Company. Any party entitled to contribution will, promptly
after receipt of notice of commencement of any action, suit or proceeding
against such party in respect of which a claim for contribution may be made
against another party or parties, notify each party or parties from whom
contribution may be sought, but the omission to so notify such party or parties
shall not relieve the party or parties from whom contribution may be sought from
any obligation it or they may have under this Section 7 or otherwise, except to
the extent that any party is materially prejudiced by the failure to give
notice. No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act), shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.
(f)The indemnity and contribution agreements contained in this Section 7 will be
in addition to any liability which the indemnifying parties may otherwise have
to the indemnified parties referred to above. The Purchaser Indemnitee’s
obligations to contribute pursuant to this Section 7 are several in proportion
to the respective number of Registrable Securities sold by each of the Purchaser
Indemnitees hereunder and not joint. Any indemnification and contribution by the
Company shall be subject to the requirements and limitations of Section 17(i) of
the Investment Company Act of 1940, as amended.
8.
Miscellaneous.

(a)Remedies. In the event of a breach by the Company of any of its obligations
under this Agreement, each Holder of Registrable Securities, in addition to
being entitled to exercise all rights provided herein, or granted by law,
including recovery of damages, will be entitled to specific performance of its
rights under this Agreement. Subject to Section 7, the Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of any of the provisions of this Agreement and hereby
further agrees that, in the event of any action for specific performance in
respect of such breach, it shall waive the defense that a remedy at law would be
adequate.
(b)Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to or departures from the provisions of this Agreement may
not be given, without the written consent of the Company and Buyer.





--------------------------------------------------------------------------------





(c)Notices. All notices and other communications, provided for or permitted
hereunder shall be made in writing by delivered by facsimile (with receipt
confirmed), overnight courier or registered or certified mail, return receipt
requested, or by telegram:
(i)if to the Company, at the offices of the Company at:
Triangle Capital Corp.
Attention: E. Ashton Poole
3700 Glenwood Avenue, Suite 530
Raleigh, NC 27612
Email: apoole@tcap.com


With a copy to:
 
Eversheds Sutherland (US) LLP
700 Sixth St., NW
Washington, DC 20001
Attention: Harry Pangas and Douglas Leary
Email: harrypangas@eversheds-sutherland.com
dougleary@eversheds-sutherland.com
(ii) if to Buyer (or any other Holder), at the offices of Buyer at:
Barings LLC
Attention: Eric Lloyd
300 S. Tryson Street, Suite 2500
Charlotte, NC 28202
Email: eric.lloyd@barings.com
With a copy to: 
Dechert LLP
1095 Avenue of the Americas
New York, NY 10036
Attention: Carl DeBrito and Richard Goldberg
Facsimilie: (212) 698-3599 and (212) 698-3599
Email: carl.debrito@dechert.com and richard.goldberg@dechert.com


(d)Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto and shall
inure to the benefit of each Holder, including, without limitation, any Person
who purchases Registrable Securities from the foregoing.
(e)Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
(f)Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning of this Agreement.





--------------------------------------------------------------------------------





(g)Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY STATE COURT IN THE STATE OF NEW YORK OR ANY FEDERAL COURT
SITTING IN NEW YORK IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, AND IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(h)Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties hereto that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
(i)Entire Agreement. This Agreement, together with the Transaction Agreement, is
intended by the parties hereto as a final expression of their agreement, and is
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein.
(j)Registrable Securities Held by the Company or its Affiliates. Whenever the
consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Company or
its Affiliates shall not be counted in determining whether such consent or
approval was given by the Holders of such required percentage.
(k)Survival. This Agreement is intended to survive the consummation of the
transactions contemplated by the Transaction Agreement. The indemnification and
contribution obligations under Section 7 of this Agreement shall survive the
termination of the obligations of the Company under this Agreement.
(l)Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the provisions of this Agreement.
All references made in this Agreement to “Section” refer to such Section of this
Agreement, unless expressly stated otherwise.
(m)No Third Party Beneficiaries. Except as set forth in Section 8(d), it is the
explicit intention of the parties hereto that no person or entity other than the
parties hereto is or shall be entitled to bring any action to enforce any
provision of this Agreement against any of the parties hereto, other than a
person entitled to indemnity under Section 7 of this Agreement, and the
covenants, undertakings and agreements set forth in this Agreement shall be
solely for the benefit of, and shall be enforceable only by, the parties hereto
or their respective successors, heirs, executors, administrators, legal
representatives and permitted assigns and, to the extent applicable, any person
entitled to indemnity under Section 7 of this Agreement.
[Signature page follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 
 
TRIANGLE CAPITAL CORPORATION,
 
 
By:
 
/s/ E. Ashton Poole 
Name:
 
E. Ashton Poole
Title:
 
Chief Executive Officer and President
 
BARINGS LLC,
 
 
By:
 
/s/ Eric Lloyd
Name:
 
Eric Lloyd
Title:
 
Managing Director






